UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-4999


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLINTES HAILI JEFFRIES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:07-cr-00431-NCT-1)


Submitted:   May 12, 2009                       Decided:    July 15, 2009


Before TRAXLER,   Chief     Judge,   and   NIEMEYER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Anna Mills Wagoner, United States Attorney,
Randall S. Galyon, Assistant United States Attorney, Aaron Goss,
Third Year Law Student, Wake Forest University, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clintes Haili Jeffries was found guilty of violating

his federal supervised release for the following violations: (1)

failure to make monthly restitution payments; (2) failure to

notify the probation officer within seventy-two hours of his

arrest;     and       (3)    committing    further      crimes.        Jeffries     was

arrested on state charges of Felony Forgery of Instrument and

Felony Uttering Forged Instrument and Felony Obtain Property by

False Pretense.             Jefferies was sentenced to twenty-four months

of imprisonment.             On appeal, Jeffries contests only his third

violation.

              We find no abuse of discretion in the district court’s

finding of guilt for the third violation.                    See United States v.

Copley,   978      F.2d     829,   831   (4th    Cir.   1992)     (providing    review

standard).        A     district court need only find a violation of a

condition     of      supervised      release     by    a   preponderance      of   the

evidence.       18 U.S.C.A. § 3583(e)(3) (West 2000 & Supp. 2009).

We find no clear error in the district court’s factual findings,

following an evidentiary hearing on the matter, that Jeffries

was the person who passed a counterfeit check to the victim.

See United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir.

2003) (stating review standard); United States v. Whalen, 82

F.3d   528,    532     (1st    Cir.   1996)     (same).      We   do   not   review   a



                                           2
district   court’s    assessment      of    witness   credibility.        United

States v. Stevenson, 396 F.3d 538, 542 (4th Cir. 2005).

           Accordingly,       we     affirm.     We    dispense    with     oral

argument   as   the   facts    and    legal    contentions   are   adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                        3